Citation Nr: 1620688	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to service-connected skin cancer.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that jurisdiction has been transferred to the Milwaukee, Wisconsin, RO.  

In January 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in April 2015, he testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

This case was remanded in June 2015 for additional development and now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bladder cancer is not related to any disease, injury, or incident of service, did not manifest within one year of service discharged, and is not caused or aggravated by his service-connected skin cancer.


CONCLUSION OF LAW

The criteria for establishing service connection for bladder cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the initial unfavorable decision issued in October 2010, and a June 2015 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the June 2015 letter was issued after the initial October 2010 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2015 letter issued, the Veteran's claim was readjudicated in the September 2015 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Board notes that the AOJ attempted to obtain records from the Social Security Administration; however, such agency indicated in July 2011 that there were no records available.  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records necessary for a fair adjudication of the claim that have not been requested or obtained.   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the Board is cognizant that the Veteran has advanced numerous theories of entitlement with regard to his bladder cancer, to include alleging that such is the result of herbicide or radiation exposure, or resulted from conditions surrounding his prisoner of war (POW) status.  However, as will be discussed below, as there is no credible evidence that the Veteran was exposed to herbicides or radiation during his military service or was a POW, no examination and/or opinion is necessary to decide such aspects of his claim.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

However, with regard to the Veteran's allegation that his bladder cancer is the result of in-service asbestos exposure or is secondary to his service-connected skin cancer, VA obtained opinions addressing such theories in August 2015 and September 2015.  The Board finds that such opinions are adequate to decide the issue as they are predicated on a review of the record, to include his service treatment records, medical records, and statements made during the course of the appeal.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before a DRO at an RO hearing in January 2012 and the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the January 2012 and April 2015 hearings, the undersigned DRO and undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bladder cancer, the type and onset of symptoms, and his contention that such cancer was caused or aggravated by his service-connected skin cancer.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the Board hearing discussion raised the possibility that there were outstanding VA treatment records, the Board remanded the issue in June 2015 in order to obtain such records.  Moreover, while on remand, opinions addressing the etiology of the Veteran's bladder cancer were obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted previously, in June 2015, the Board remanded the case for additional development, to include affording the Veteran VCAA notice with regard to the secondary aspect of his service connection claim and inviting him to submit any additional evidence or information to substantiate his claimed exposure to herbicides and radiation, obtaining outstanding VA treatment records, and obtaining opinions addressing the etiology of his bladder cancer.  As discussed in the preceding paragraphs, additional VCAA notice and an invite to submit additional evidence or information to substantiate his claimed exposure to herbicides and radiation was provided in a June 2015 letter, updated VA treatment records dated through June 2015 have been obtained, and etiological opinions were obtained in August 2015 and September 2015 in accordance with the June 2015 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with June 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the record reflects a current diagnosis of bladder cancer.  Specifically, a May 2007 pathology report confirmed a diagnosis of papillary urothelial carcinoma of the urinary bladder tumor.  

However, as such diagnosis was made many years after the Veteran's separation from service in December 1956 and he has not alleged a continuity of symptomatology, the Board finds that presumptive service connection for a malignant tumor is not warranted.  

The Veteran has advanced numerous theories of entitlement with regard to his bladder cancer, to include alleging that such is the result of herbicide or radiation exposure, or resulted from conditions surrounding his POW status.  However, as there is no credible evidence that the Veteran was exposed to herbicides or radiation during his military service or was a POW, entitlement to service connection based on such theories is not warranted.

In this regard, the AOJ has previously determined that the Veteran was not exposed to herbicides, as he did not serve in Vietnam or any other country where herbicides have been utilized, during the requisite time period, and he was not exposed to radiation, per a July 2010 letter from the Naval Dosimetry Center of the Department of the Navy in which it was indicated that the Veteran was not included on the Naval Exposure Registry.  Furthermore, his service records did not include a DD Form 1141, Record of Occupational Exposure of Ionizing Radiation.  Finally, in a January 2014 administrative decision, the AOJ determined that the evidence of record did not support that the Veteran was held as a POW during wartime.  Consequently, as such objective and contemporaneous evidence contradicts the Veteran's statements that he was exposed to herbicides and radiation, or was held as a POW during service, the Board finds his statements in such regard to be not credible and, rather, places great probative weight on the official service department records.

The Veteran has also claimed that his bladder cancer is a result of in-service exposure to asbestos.  While the AOJ found that there was a "minimal probability" of such exposure, the Board notes that the Veteran served in the Navy aboard a ship when asbestos was commonly used, and notes testimony from the Veteran in which he described exposure to asbestos from working as a gun captain during service.  See Hearing Transcript at p. 4-5.  Therefore, the Board determined that a medical opinion regarding such exposure in relation to the Veteran's bladder cancer was necessary.

Such opinion was obtained in August 2015.  At such time, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no evidence of in-service asbestos exposure or bladder cancer.  In this regard, the examiner noted that the Veteran's service treatment records did not indicate asbestos exposure, and that his medical records indicated that he his post-service civilian work exposed him to asbestos as he was an asbestos contractor.  

However, as the Veteran's in-service exposure of asbestos was previously acknowledged, an addendum opinion was obtained in September 2015.  In such addendum, the examiner maintained the same nexus opinion, explaining that epidemiological studies of asbestos-exposed workers and supporting animal studies indicated that inhalation of asbestos is the principal route of exposure of public health concern.  The examiner went on to explain that some epidemiological studies have also indicated that oral exposure may be linked to the development of gastrointestinal cancer.  However, the examiner stated that no genitourinary cancer is linked to asbestos.  Indeed, the examiner also stated that bladder cancer is not noted in peer reviewed medical literature as related to or aggravated by asbestosis.  The examiner further stated "medical literature does not support that renal cancer is due to [] asbestos."  

The Board determines that service connection for the Veteran's bladder cancer on the basis of exposure to asbestos is not warranted.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Despite the Veteran's assertion that his bladder cancer may be linked to his in-service asbestos exposure, the Board finds the medical opinion of the VA examiner more probative on the "nexus" issue.  This is so because the examiner based his conclusion on epidemiological studies.  Additionally, the examiner referenced peer-reviewed medical literature to support his conclusion that neither renal cancer nor genitourinary cancer is related to exposure to asbestos.  The Veteran is not competent to speak to the etiology of his bladder cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, service connection for the Veteran's bladder cancer on the basis of in-service asbestos exposure is not warranted.  

The Veteran also asserts that his bladder cancer may be the result of his service-connected skin cancer.  In this regard, he is currently service-connected for skin cancer to the head, face, and neck, and trunk and extremities, to include basal cell and squamous cell carcinoma.

The August 2015 medical opinion also considered this form of causation.  The examiner opined that that Veteran's bladder cancer was less likely than not due to his service-connected skin cancer.  The rationale provided was that the Veteran did not have any systemic manifestations due to any skin diseases.  In the September 2015 addendum opinion, the examiner further stated that the Veteran's bladder cancer was less likely than not caused or permanently aggravated by his skin cancer.  The rationale was that no peer-reviewed medical literature ascribes causality or aggravation of bladder cancer to that of treated dermal cancer.  

Here, the Board takes note of the Veteran's various statements in this regard.  The Veteran has noted that his skin cancer has spread throughout his body and that his bladder cancer is related.  See February 2011 claim and April 2013 statement.  He has also stated that his dermatologist had told him that he has such severe skin cancer that it is causing bladder cancer.  Id.  

The Board nevertheless concludes that service connection for bladder cancer on a secondary basis is also not warranted.  Again, where the issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The Veteran has no such specialized knowledge, training, or experience.  See Woehlaert, supra; Jandreau, supra.  As such, the Board accords his assertions on this issue little probative value.  The Board considers the Veteran's conclusion which he related was told to him by his dermatologist.  The Veteran is certainly competent to relate what he was told.  However, no evidence of record includes this medical opinion and, furthermore, the Veteran did not relay the rationale or basis of such opinion.  Consequently, greater probative weight is accorded the medical opinion of the VA examiner on this matter.  This is so not only because of the specialized medical knowledge, training, or experience of the medical professional, but also due in part to the examiner's rationale's reliance on peer-reviewed medical literature.  Indeed, the examiner highlighted that none of this literature ascribes either causation or aggravation of bladder cancer to that of skin cancer.  Thus, service connection on a secondary basis is also not warranted. 

Therefore, based on the foregoing, the Board finds that service connection for bladder cancer is not warranted on any basis.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bladder cancer.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bladder cancer is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


